Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
spray generator in claims 1-20
flow regulating members in claims 3, 10, and 17
tracking assembly in claims 7 and 14

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
spray generator is interpreted as element 240 according to [0036] it is an ultrasonic oscillator
flow regulating members is interpreted as elements 281, 282 which according to [0049] is interpreted as CLC flow meters
tracking assembly is interpreted as element 265 which according to [0047] performs the steps of emitting energy, measure received energy, and sends a signal. The specification fails to recite the actual structure used to perform such steps. For the purposes of examination, the tracking assembly will be interpreted as 

Furthermore, the controller is well known in the art and encompasses any possible known controller that can be switches, circuitry, a program, or a computer. The broadest interpretation of the term “controller” is that any structure as recited above or its structural equivalents can be interpreted as a controller is it is capable of performing the recited steps. In the original specification the controller is recited as element 29. For the purposes of examination the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “tracking assembly” invokes interpretation under U.S.C. 112(f). However, all recitations of “tracking assembly” in the Specification (recited as element 265 in Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “tracking assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “tracking assembly” has no specific structure associated with “tracking assembly” and thus it is unclear what the structure of the “tracking assembly” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “tracking assembly” is interpreted as a wafer presence/absence sensor or equivalents thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2017/0287755).
The prior art of Tanaka et al teaches a substrate processing apparatus.
Regarding claim 1:	A processing system for performing a chemical mechanical polishing (CMP) process, the system comprising: a CMP tool (polishing section 3) configured to polish a semiconductor wafer; a wafer stage (top ring 31A) configured to support the semiconductor wafer for facilitating the insertion of the semiconductor wafer into, and its subsequent removal from, the CMP tool; a plurality of spray nozzles ( nozzle 32A, showerhead 50) positioned relative to the wafer stage; a spray generator (atomizer 34A) connected to the spray nozzles and configured to convert a mixture to a mist spray; and a controller 80 configured to activate flow of the mist spray from the spray generator to the spray nozzles to discharge the mist spray over the semiconductor wafer supported by the wafer stage.  See [0041], [0042], and [0061].

Regarding claim 2:	The processing system as claimed in claim 1, wherein the spray 
nozzles are arranged in an array or a radial pattern. See Figs. 1 and 5.

Regarding claim 4:	The processing system as claimed in claim 1, wherein the wafer stage is movable between two transport positions; wherein the spray nozzles are positioned at the two transport positions. See [0061] – [0085] wafer position discussion and position information acquiring part 81 see also the abstract.

Regarding claim 6:	 The processing system as claimed in claim 1, wherein two of the spray nozzles are configured to discharging the mist spray at different angles relative to the semiconductor wafer.  See Fig. 5.



Regarding claim 8:	 A processing system for performing a chemical mechanical polishing (CMP) process, the system comprising: a CMP tool (polishing section 3) configured to polish a semiconductor wafer; and  38Attorney Docket No. 0941-3648PUS3an interface tool (load lock section 2) , comprising: a wafer stage (top ring 31A) configured to support the semiconductor wafer for facilitating the insertion of the semiconductor wafer into, and its subsequent removal from, the CMP tool; a plurality of spray nozzles ( nozzle 32A, showerhead 50) positioned relative to the wafer stage; a spray generator (atomizer 34A0 connected to the spray nozzles and configured to convert a mixture to a mist spray; and a controller 80  configured to activate flow of the mist spray from the spray generator to the spray nozzles to discharge the mist spray over the semiconductor wafer supported by the wafer stage in the interface tool.  See [0041], [0042], and [0061].


Regarding claim 9: The processing system as claimed in claim 8, wherein the spray nozzles are arranged in an array or a radial pattern. See Fig. 1 and 5.

Regarding claim 11:	 The processing system as claimed in claim 8, wherein the wafer stage is movable between two transport positions; wherein the spray nozzles are positioned at the two transport positions. See [0061] – [0085] wafer position discussion and position information acquiring part 81 see also the abstract.


Regarding claim 13: The processing system as claimed in claim 8, wherein two of the spray nozzles (nozzle 32A, showerhead 50) are configured to discharging the mist spray at different angles relative to the semiconductor wafer.  See Fig. 5.


Regarding claim 15:	 A processing system for performing a chemical mechanical polishing (CMP) process, the system comprising: at least two CMP tools (a plurality of CMP units 3A-3D), configured to polish a semiconductor wafer, wherein the two CMP tools are arranged along an extension direction; and at least two interface tools (see Fig. 1 and load lock section 2), wherein the two interface tools are arranged along the extension direction, and each of the interface tools comprises:  40Attorney Docket No. 0941-3648PUS3 a wafer stage configured to support the semiconductor wafer for facilitating the insertion of the semiconductor wafer into, and its subsequent removal from, the CMP tool; a plurality of spray nozzles positioned relative to the wafer stage; a spray generator connected to the spray nozzles and configured to convert a mixture to a mist spray; and a controller configured to activate flow of the mist spray from the spray generator to the spray nozzles to discharge the mist spray over the semiconductor wafer supported by the wafer stage in the interface tool.  See the rejection of claim 1.

Regarding claim 16:	 The processing system as claimed in claim 15, wherein the spray nozzles are arranged in an array or a radial pattern. See Figs. 1 and 5.

Regarding claim 18:	The processing system as claimed in claim 15, wherein the wafer stage is movable between two transport positions; wherein the spray nozzles are positioned at the two transport positions. See [0062] wafer position discussion and position information acquiring part 81 see the abstract.



Regarding claim 19:	The processing system as claimed in claim 15, wherein the wafer stage is movable between two transport positions; wherein the spray nozzles are positioned at the two 

Regarding claim 20:	 The processing system as claimed in claim 15, wherein two of the spray nozzles (nozzle 32A, showerhead 50) are configured to discharging the mist spray at different angles relative to the semiconductor wafer. See Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2017/0287755) in view of Sato (US 2011/0031326).

The teachings of Tanaka et al were discussed above.

The prior art of Tanaka et al fails to teach a plurality of flow regulating members.

The prior art of Sato teaches a substrate cleaning apparatus where a sprayer generator (piezoelectric element 62) is connected to the spray nozzles (see the discharge holes 64 of the cleaning nozzle 60) where a plurality of flow regulating members (pump 72, filter 73 and valve 76) regulates the flow the mist spray from the spray generator, see Fig. 2 of Sato. The motivation to modify the apparatus of Tanaka et al with a plurality of flow regulating members as suggested by Sato is that it provide structure with enhance control of the supply of the processing .


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2017/0287755) in view of Oikawa et al (US 2009/0301518).
 The teachings of Tanaka et al were discussed above.

The prior art of Tanaka et al fails to teach the mist spray comprises the recited solution.

The prior art of Oikawa et al teaches a substrate processing apparatus where an ultrasonic cleaning device 42 where an ultrasonic emitter 422 is used to generate mist. See [0130] where ammonium hydroxide is recited as the solution used. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use ammonium hydroxide as suggested by Oikawa et al in the apparatus of Tanaka et al as it is a known as solution with advantageous chemical and physical properties to process the semiconductor wafer optimally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko et al (US 2014/0144465) teaches a multichamber cluster tool where ammonium hydroxide (NH4OH) is used as recited in [0108].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716